DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 1/10/22 is acknowledged.  The traversal is on the ground(s) that WO 2015/200743 to Wang et al. does not disclose the first composition in the first surface layer and a first intermediate layer.  This is not found persuasive because Wang et al. discloses the first composition in the first surface layer and a first intermediate layer (page 6, line 19 through page 7, line 4).
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al. (WO 2015/200743, cited by applicant).
10/I2) that meets the following equation:  I10/I2 ≥ 7.0 - 1.2 x log (I2) (page 1, lines 15-24, page 6, line 19 through page 7, line 4, page 52, lines 4-10); and a second composition comprising an ethylene based polymer having a density from 0.890 to 0.925 g/cc and a melt index (12) from 0.2 to 2.0 g/10 min (page 6, lines 4-7); and a first intermediate layer comprising the first composition (page 6, line 19 through page 7, line 4).
Wang discloses wherein the second composition comprises linear low density polyethylene (LLDPE) (page 5, lines 26 – 30), wherein the first surface layer comprises anti-block agents, slip agents, or both (page 16, lines 12-20), wherein the first surface layer comprises from 30 to 90 wt% of the first composition, and from 10 to 70 wt% of the second composition (page 5, lines 20-25), wherein the first composition has a density from 0.910 to 0.926 g/cc (page 7, lines 7-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2015/200743, cited by applicant).
Wang discloses wherein the first intermediate layer comprises HDPE (page 5, line 26 through page 6, line 2, page 6, line 19 through page 7, line 4), wherein the first intermediate layer further comprises from 40 to 80 wt% of the first composition, and from 20 to 60 wt% of the HDPE (page 5, line 26 through page 6, line 2, page 6, line 19 through page 7, line 4) and wherein wherein the second composition comprises a polyolefin plastomer (page 5, lines 26 – 30).
Wang does not specifically disclose the densities for the HDPE or the polyolefin plastomer.  However, it has been found that discovering the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the recited densities for the HDPE or the polyolefin plastomer in order to improve the mechanical properties of the film.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 1-15 of copending Application Nos. 16/647,238 and 16/625,101, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 and 1-15 of copending Application Nos. 16/647,238 and 16/625,101, respectively, encompass the scope of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 1-15 of copending Application Nos. 16/647,238 and 16/625,101, respectively, in view of Wang et al. (WO 2015/200743, cited by applicant).
Claims 1-16 and 1-15 of copending Application Nos. 16/647,238 and 16/625,101, respectively, do not specifically recite the features of claims 2-8.
Wang discloses wherein the second composition comprises linear low density polyethylene (LLDPE) (page 5, lines 26 – 30), wherein the first surface layer comprises anti-block agents, slip agents, or both (page 16, lines 12-20), wherein the first surface layer comprises from 30 to 90 wt% of the first composition, and from 10 to 70 wt% of the second composition (page 5, lines 20-25), wherein the first composition has a density from 0.910 to 0.926 g/cc (page 7, lines 7-11) (applies to claims 4 and 6-8).  Wang also discloses wherein the first intermediate layer comprises HDPE (page 5, line 26 through page 6, line 2, page 6, line 19 through page 7, line 4), wherein the first intermediate layer further comprises from 40 to 80 wt% of the first composition, and from 20 to 60 
It would have been obvious to incorporate the features of claims 2-8 into Claims 1-16 and 1-15 of copending Application Nos. 16/647,238 and 16/625,101, respectively, in order to provide improved toughness as taught or suggested Wang.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 24, 2022